AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT COU T
                                               SOUTHERN DISTRICT OF CALIFORNIA                                 JAN 18 2019

                     United States of America                               JUDGMENT I AC•                      N~e:~,~~6RNIA
                                     V.                                     (For Offenses Committed 1>6l\JillMRl'l'M.Jrt\6e11f!'r9s7J~oEPUTY
                                                                                                   BY

                          Abelino Rojo-Cruz                                 Case Number: 19MJ20212

                                                                            Lupe C Rodriguez
                                                                            Defendant's Attorney


REGISTRATION NO. 82413298

THE DEFENDANT:
 IZl pleaded guilty to count( s) 1 of Complaint
                                           ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                       Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                             1



 D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


 IZl Assessment: $10 REMITTED IZl Fine: NO FINE
 IZl Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, January 17, 2019
                                                                          Date of Imposition of Sentence



                                                                          HONORABLE MITCHELL D. DEMBIN
                                                                          UNITED STATES MAGISTRATE JUDGE


                                                                                                                                 20212
